ON MOTION ROE REHEARING.
Jenkins, P. J.
Counsel for the movant state that this court has overlooked section 4 of the act of August 17, 1912, codified as section 2415 (a), Park’s Code (Michie’s Code, § 2415 (1)), which provides that “it shall be the duty of the insurance commissioner to issue license to the insurance companies and agents when they shall have complied with the requirements of the laws of this State and the rules and regulations prescribed by the commissioner so as to entitle them to do business.” It is contended that this section requires all insurance companies to vouch for the good character of all their agents, and that if the requirement as to their license payment were solely a revenue measure, there would be no necessity for “rules and regulations.” It appears, however, from the language immediately following and the succeeding sections of the act, which was considered and cited in the original decision, that the regulatory provisions in this act were intended to cover agents of unauthorized and unlicensed insurance companies, and specifically “agents soliciting insurance” of all companies. As was pointed out in the decision, evidence of “moral character and integrity” is required as a condition precedent to the license of such soliciting agents, and their license may be revoked “at any time by the insurance commissioner in his discretion.” Ga. L. 1912, §§ 6, 7, p. 124; Park’s Code, § 2445(a),(b); Michie’s Code, § 2448(1),(2), There are also other regulatory requirements contained in the act of 1925 with reference to the good character and conduct of fire and casualty insurance agents in the granting and revocation of their licenses. Ga. L. 1925, 211, 212; Michie’s Code, § 2448(6), (10). None of these provisions, however, relate to agents of other insurance companies; and there is no reference in any of the acts and statutes to the character and conduct of adjusters of health and accident insurance companies, such as are involved in this case. In the act of 1912, relied upon, although section 22 requires compliance with “such reasonable rules and regulations as the insurance *815commissioner may in Ms discretion prescribe,” it specifies only a person or persons “soliciting or writing life insurance” or “offering . . stock for sale to the public before procuring a license for such incorporation.” That this act of 1912, if it applies at all to such agents as adjusters of licensed companies, is not intended as to agents as more than a revenue measure, save perhaps as to those agents who are therein specifically regulated, is further manifested by the provision of section 18 that “all fees, license taxes, and other dues and taxes now imposed by the laws of this State and by this act on insurance companies, shall be collected as now provided by law, and paid into the State treasury as hereinbefore provided.” When this provision was enacted, the three-dollar license payment required of insurance agents was in force. Civil Code (1910), § 2448; Ga. L. 1887, pp. 123, 124. This designation of license payments as “license taxes” does not aid the contention of the movant, so as to require any change in the original decision. Rehearing denied.